Title: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 31 October 1776
From: Harrison, Robert Hanson
To: Hancock, John



Sir
White plains Octobr 31st 1776

Since I had the Honor of addressing you on the 29th Instant, no event of importance has occured. The Enemy are throwing up some Lines and Redoubts in our Front with a view of Canonading as soon as they are ready, and at the same time, are extending their Wings farther by our right and left. It is supposed, that one of their Objects is, to advance a part of their Troops and Seize on the Bridge over Croton River that the communication may be cut off with the upper Country. to prevent this, a part of our force is detached with orders to proceed with the utmost expedition and to secure the pass if possible. We are trying to remove to guard against their designs, but are greatly impeded by reason of the Scarcity of Waggons in proportion to our baggage and Stores. Every exertion has been employed to obtain a sufficiency, but they cannot be had in this part of the Country. The Quarter Master has sent to Connecticut to get a supply if possible. Our Army is decreasing fast; Several Gentlemen who have come to Camp within a few days, have observed large numbers of Militia returning Home on the different roads—nor are any measures taken as yet to raise the New Army, no Committees having come from the States to appoint or signifye the nomination of their Officers. If this was done,

perhaps many who are now here might be induced to engage, but at present there are none authorized to recruit.
His Excellency would have wrote himself by the person who carries this to the care of Genl Greene, but his attention is totally engaged in ordering the Affairs of the Army and the best mode for its removal. I have the Honor to be with the greatest respect Sir Your Most Obedt Servt

Rob: H: Harrison

